Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RICARDO PINON,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00305-CR

Appeal from the

171st District Court

of El Paso County, Texas

(TC# 20030D01050)




MEMORANDUM OPINION

           Pending before the Court is Appellant’s motion to withdraw his notice of appeal 

pursuant to Tex. R. App. P. 42.2(a), which states that:
 
(a) At any time before the appellate court’s decision, the
appellate court may dismiss the appeal if the party that appealed
withdraws its notice of appeal--by filing a written withdrawal in
duplicate with the appellate clerk, who must immediately send
the duplicate copy to the trial court clerk. An appellant must
personally sign the written withdrawal. 

           No decision has issued in this case.  Appellant’s motion to withdraw his appeal is
signed by himself and his attorney.  The Clerk of this Court had indicated that a duplicate
copy of the motion has been delivered to the trial court clerk. Appellant has complied with
the requirements of Rule 42.2(a).  The Court has considered this cause on Appellant’s motion
and concludes the motion should be granted and the appeal should be dismissed.  We
therefore dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
April 13, 2006

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)